UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
UNITED STATES OF AMERICA,      )
                               )
          Plaintiff,           )
                               )
          v.                   )   Criminal Action No.94-204 (RWR)
                               )
SEAN A. EVANS,                 )
                               )
          Defendant.           )
______________________________)


                          MEMORANDUM ORDER

     Defendant Sean Evans moves to expunge the record of his

criminal conviction from 1994.   The government opposes Evans’s

motion.   Because Evans presents no extreme circumstances that

would warrant expunging his record, his motion will be denied.

     In July 1994, Evans pled guilty to count of carrying a

pistol without a license in violation of D.C. Code § 22-3204(a).

See Docket Entry, July 25, 1994.   Evans originally was sentenced

to a three year term of probation in October 1994.   See Docket

Entry, October 6, 1994.   However, in November 1995, Evans’s

probation was revoked and he was sentenced to a nine-month term

of incarceration.   See Docket Entry, November 15, 1995.   Evans

now moves to expunge his criminal record, alleging that he needs

to “clear [his] name to apply for work” because his criminal

conviction “shows on [his] background check after 20 years.”     See

Def.’s Mot. to Expunge at 1.   The government opposes Evans’s

motion, arguing that he has not demonstrated that “extraordinary
                                 -2-

circumstances” exist to justify his request to expunge his

criminal record.   Govt.’s Opp’n to Def.’s Mot. to Expunge at 2-5.

     “The judicial remedy of expungement is inherent and is not

dependent on express statutory provision, and it exists to

vindicate substantial rights provided by statute as well as by

organic law[.]”    Menard v. Saxbe, 498 F.2d 1017, 1023 (D.C. Cir.

1974); see also Chastain v. Kelley, 510 F.2d 1232, 1235 (D.C.

Cir. 1975) (“The federal courts are empowered to order the

expungement of Government records where necessary to vindicate

rights secured by the Constitution or by statute.”).   Where a

defendant has not shown a statutory basis justifying expungement,

courts have granted motions to expunge in extreme circumstances

only, such as in cases involving flagrant constitutional

violations - - for example, where the defendants’ arrests were

racially and politically motivated.    See Doe v. Webster, 606 F.2d
1226, 1230 (D.C. Cir. 1979) (“[A]lthough there are indeed many

instances in which courts have ordered expungement of arrest

records in the exercise of their inherent equitable powers, all

of these cases involved either a lack of probably cause coupled

with special circumstances, flagrant violations of the

Constitution, or other unusual and extraordinary circumstances.”

(footnotes omitted)); Carter v. Dist. of Columbia, 795 F.2d 116,

136 (D.C. Cir. 1986) (finding expungement would be appropriate
                                 -3-

where a trial court found that an arrest was without probable

cause).

     “Before expunging a criminal record, the Court must find

that, after examining the particular facts and circumstances of

the case, the ‘remedy is necessary and appropriate in order to

preserve basic legal rights.’”   United States v. Davis, Criminal

Action No. 342-72 (TFH), 2006 WL 1409761, at *2 (D.D.C. May 23,

2006) (quoting Livingston v. U.S. Dep’t of Justice, 759 F.2d 74,

78 (D.C. Cir. 1985)).   “[R]elief usually is granted only in

extreme circumstances, the finding of which requires a balancing

of the equities between the right of privacy of the individual

and the right of law enforcement officers to perform their

necessary duties.”   Davis, 2006 WL 1409761, at *2 (internal

quotation marks omitted).   The difficulty that a criminal

conviction poses for a defendant seeking employment is not

regarded as an extreme circumstance.   See United States v.

Baccous, Criminal Action No. 99-0596 (DAR), 2013 WL 1707961, at

*2 (D.D.C. Apr. 22, 2013) (holding that the defendant’s “concerns

regarding his employment and residential opportunities” were not

extreme circumstances justifying expungement); In re Reid, 569 F.

Supp. 2d 220, 222 (D.D.C. 2008) (holding that the “harm of being

unable to obtain employment is insufficient on its own” to

justify expungement).
                                -4-

     Evans seeks to expunge his criminal record so that it does

not appear on background checks run by potential employers.

However, in this Circuit, this does not present an extreme or

unusual circumstance justifying expungement.   Evans has not

demonstrated that the remedy he seeks is “necessary and

appropriate in order to preserve basic legal rights.”

Livingston, 759 F.2d at 78 (internal quotation marks omitted).

Specifically, Evans does not challenge the legality of his

conviction on constitutional or statutory grounds, or present any

other cognizable legal injury that the D.C. Circuit would

recognize as justifying granting his motion to expunge his

criminal record.   Webster, 606 F.2d at 1231 (“[A]bsent specific

statutory authority it would be wholly inappropriate to order

such an expungement in a case such as this where there has been

. . . a valid conviction.”); Davis, 2006 WL 1409761, at *2 (“The

Court, while not unsympathetic to defendant’s dilemma as

represented by him, can find no basis for expunging his criminal

record.   The Defendant has cited no statutory authority for

expunging his conviction, and the Court is aware of none.”).

While it is unfortunate that Evans’s conviction from 20 years ago

poses a barrier to obtaining employment, Evans has presented no

sufficient basis to grant him the relief his motion seeks.

Accordingly, it is hereby
                               -5-

     ORDERED that the defendant’s motion [16] to expunge his

criminal record be, and hereby is, DENIED.

     SIGNED this 23rd day of February, 2015.



                                          /s/
                                     RICHARD W. ROBERTS
                                     Chief Judge